         Case 1:20-cv-11274-NMG Document 44 Filed 07/09/21 Page 1 of 6




                                     United States of America
                                     District of Massachusetts
Suffolk, ss.

Back Beach Neighbors Committee                        )
                                                      )
v.                                                    )       Docket No. 20-11274-NMG
                                                      )
Town of Rockport, et al                               )

                                     Joint Conference Report


Rule 16.1(b)
The Parties have conferred pursuant to Rule 16.1(b), including regarding an agenda of materials
to be discussed at the conference, a proposed pretrial schedule, and whether they will consent to
trial by a magistrate judge.

Settlement
The Plaintiff Committee has tendered a written settlement proposal. L. R. 16.1(c).

Budget and Alternative Dispute Resolution
The Plaintiff consents to mediation or ADR.

Defendant does not consent to mediation. Counsel for Defendant has conferred with her client
concerning establishing a budget for litigation and use of alternative dispute resolution.
Defendant will file the certification required pursuant to Local Rule 16.1(D)(3) under separate
cover.

Consent to Magistrate
The Plaintiff Committee consents to trial by magistrate judge, reserving their right to a jury trial.
Defendant consents to trial by magistrate judge.

Plaintiff’s Proposed Schedule
The Plaintiff has already submitted an initial disclosure, The Town will shortly provide theirs.

The Committee does not consent to video depositions.

Motion to determine elements of Article VI claim due by 7/21/2021.
Written discovery (interrogatories and RFA) to be served by 7/31/2021.
First Request for Production to be served by 8/15/2021.
All written discovery to be answered on or before 8/31/2021.
Motion to amend due by 8/31/2021
        MTD amendments due by 9/15/2021
All Experts to be designated and reports served by 9/15/2021.
All non-expert depositions to be concluded by 9/30/2021.

                                                  1
         Case 1:20-cv-11274-NMG Document 44 Filed 07/09/21 Page 2 of 6




Second Request for Production to be served by 9/30/2021.
All expert depositions to be concluded by 10/31/2021.

Each party to be entitled to one supplemental Rule 31 deposition, in addition existing deposition
limit to be conducted before 11/15/2021.
Each party to be entitled to 30(b)(6) deposition in addition to depositions of individual people
and in addition to existing discovery limitations, to be held between 9/15/2021 and 10/31/2021.

Final MSJ served on or before 11/30/2021.
MSJ Opposition due on or before 12/30/2021.
Argument on MSJ on or before 2/15/2022.
Final Pretrial Conference 4/1/2022.

Plaintiff’s proposed depositions
1. Beth Renner (Town Beautification Comm.)
2. Joe Parisi (DPW)
3. Lori Greenslade (DPW)
4. Sarah Wilkinson (BOS)
5. Whitney Boyle (Harbor Comm)
6. Bruce Reed (DPW)
7. Mitch Vieira (TA)
8. Scott Story (Harbor)
9. Gary Gorczyca (Transfer Station)
10. David Stillman (Harbor Comm.)

The Plaintiff also seeks leave to depose additional witnesses
 11. Don Campbell (BOS)
12. Shaun McGuire (diver)
13. Reilly Fogarty (diver)

Defendant’s Schedule for Discovery and Dispositive Motions.

   a.   Initial Disclosures pursuant to Fed. R. Civ. P. 12(a)(1):   July 30, 2021.
   b.   Fact Discovery Deadline:                                    November 1, 2021
   c.   Plaintiff’s Expert Witness Disclosure if any:               December 1, 2021
   d.   Defendant’s Expert Witness Disclosure:                      January 4, 2022
   e.   Expert Discovery Deadline:                                  February 1, 2022
   f.   Deadline for Filing Dispositive Motions:                    March 1, 2022

Defendant’s Proposed Discovery Limits:

       Defendant proposes that written discovery be conducted pursuant to the limits set forth in
Local Rule 26.1(c) with each side limited to 25 interrogatories, 25 requests for admissions, and 2
separate sets of requests for production of documents.




                                                  2
           Case 1:20-cv-11274-NMG Document 44 Filed 07/09/21 Page 3 of 6




       Defendant proposes that each party be limited to five (5) depositions and that the
depositions be conducted remotely using the Zoom platform or the virtual platform used by the
stenographer retained to conduct the deposition. If the Court is not inclined to order that the
depositions be held remotely, Defendant requests that the depositions be conduct in Rockport,
Massachusetts or somewhere within the vicinity and that the deponents not be required to travel
into Boston.1

        Defendant proposes that the Court limit each party to five (5) depositions due to the
narrow scope of the issues that remain in dispute, namely, (1) whether the Town conferred a
benefit to scuba divers by giving scuba diver permits without conditions, for no fee in contrast to
other special permitted activity as alleged by Plaintiff(Count III), and (2) whether the Town
engaged in a pattern of official harassment and retaliation against Plaintiff for Plaintiff’s
petitioning the Town with respect to the scuba divers on Back Beach (Count IX). The parties do
not need more than five (5) depositions to discover information relevant to this particular
lawsuit.

         Plaintiff’s request for thirteen (13) depositions is either done to harass the Town and to
cause the Town to incur attorneys’ fees and cost or to obtain discovery in the myriad of other
lawsuits the Plaintiff Committee members have brought in some form against the Town. The
same is evident from Plaintiff’s proposed list of deponents. For example, Plaintiff proposes to
depose Beth Renner, a resident who abuts one or more of the Committee member’s properties. In
Plaintiff’s Opposition to Defendant’s Motion to Quash deposition subpoena to Beth Renner,
Plaintiff stated that Ms. Renner’s deposition was relevant because she had signs posted in
support of the scuba divers. Whether she does or not is not relevant to the discrete claims that
are the subject of this lawsuit. Similarly, the depositions of scuba divers are not relevant to
whether the Town conferred a benefit on scuba divers by issuing permits without conditions and
for no fee in contrast to other permits issued for the use of Back Beach. That information is
easily discernable by a review of the permits issued by the Town for the use of Town beaches.
Similarly, there is no information that Gary Gorczyca of the Town’s Transfer Station could
conceivably have that is remotely relevant to the two claims that remain in Plaintiff’s lawsuit.
Further, and without admitting at this point that the other individuals that Plaintiff lists as
potential deponents have relevant information concerning Plaintiff’s remaining claims, Members
of the Board of Selectmen, Sarah Wilkinson and Don Campbell have no information relevant to
the subject matter of this action. Not only should Plaintiff not be allowed to use this lawsuit, to
discover information relevant to other pending actions, but deliberations of Members of the
Board of Selectmen are not discoverable. Plaintiff should have to proffer what information any
Member of the Board of Selectmen has that is relevant in any way to Plaintiff’s remaining claims
in this lawsuit. Finally, and for the same reasons set forth above for Members of the Board of
Selectmen, the depositions of Members of the Harbor Advisory Committee are not proper.



1
  Plaintiff’s Counsel subpoenaed non-party Beth Renner to an in-person deposition in Boston, Massachusetts in a
Plaintiff filed on behalf of “petitioners” whom Plaintiff’s Counsel represented are the same as the Back Beach
Committee Members in a case filed in Superior Court, Rockport Independent Fire District Petitioners v. Town of
Rockport, Et al, Essex Superior Court C.A. No. 2177CV000464. Not only did Plaintiff not allow the witness and
defense counsel to attend the deposition via Zoom, but the deposition was a total waste of time and clearly was done
to harass the non-party witness.

                                                         3
           Case 1:20-cv-11274-NMG Document 44 Filed 07/09/21 Page 4 of 6




         Once Defendant learns the identities of the Committee Members and the basis for their
retaliation claim, Defendant may notice the deposition of Committee Members who allege a
specific act of retaliation by Defendant.

Additional Comments by Plaintiff Committee

The Plaintiff Committee vigorously disputes the characterizations of the Town. 2

The Committee avers that Defense Counsel was personally informed over the telephone in July
2020, by Plaintiff’s counsel, of the identities of the relevant members. The identities of the
representative members have also been disclosed in joint documents (to the Land Court) over
Defense Counsel’s signature. The Defense Counsel’s insistence on the identities of the members
is an attempt to chill the Committee’s rights to associational privacy and to petition by litigation
under the First Amendment. For the record, the Committee and its counsel have agreed that for
structural purposes it is governed by four directors, Mrs. Stephanie Rauseo, Mr. John Franco,
Mrs. Anne Franco, and Mr. Thomas Giblin. Other members, previous disclosed in public, are
Mr. and Mrs Cerundulo.

The Plaintiffs’ Counsel vehemently denies any abuse of any discovery process. Beth Renner
previously provided, and will again provide relevant and material evidence. The Town’s request
that the Committee provide a threshold showing of its witnesses is offensive. Not that the
Committee can not provide such a showing, but it is an attempt to preemptively and procedurally
posture the Committee as a nuisance. Given Defense Counsel’s objectionable bearing at the
deposition of Mrs. Renner, and obstructive litigation posture, it appears true that this litigation
will be problematic.

The Plaintiff vigorously contests that the “deliberations” of the Board of Selectmen or any other
committee of the Town is not discoverable, unless in a properly convoked executive session
under the Open Meeting Law, G. L. c. 30A §§18-25. Massachusetts has declined to recognize
either a deliberation privilege or an executive privilege. See Mass. Guide to Evidence, §518, note
(2020) (“Unlike the Federal system, neither the Massachusetts courts nor the Legislature has
established a ‘deliberative process privilege’ that prevents a party from obtaining documents
from a public officer or agency that record the deliberative process leading up to a decision by


2
  There was no question of “allowing” Zoom for purposes of the deposition of Beth Renner. The Plaintiff’s Counsel
has typically done all of his business, where possible, with the firm of Bramati & Lyons for a decade of practicing
law. When choosing ground, all such choices have been made in favor of the rooms of the Social Law Library at the
John Adams Courthouse. The Courthouse and library remained closed, due to Covid. The Plaintiff’s Counsel’s
preferred ground for deposition not being available, the Court reporter kindly offered his conference room. The
Plaintiffs’ Counsel himself works out of a home office which is not suitable for conducting depositions. The Court
reporter’s conference room is not wired for wifi and he could not guarantee a solid zoom connection. Social Law
does possess facilities to allow zoom depositions. The Plaintiffs’ Counsel objects that, vis-à-vis a witness, zoom
does not allow for important nuances of face-to-face communication. Once Social Law reopens in the next three
weeks, it will be possible to offer opposing counsel a zoom connection although the Plaintiffs’ Counsel will, unless
otherwise ordered, continue to insist on in-person appearances for the witness. Likewise, while Town Counsel may
not understand or appreciate the evidentiary value of Mrs. Renner’s testimony, her experience with the Rockport fire
department provides an objective metric from which the Committee can assert, in its other case, that the Town Hall
administration has badly mismanaged the Town’s Fire Department.

                                                         4
         Case 1:20-cv-11274-NMG Document 44 Filed 07/09/21 Page 5 of 6




the officer or agency…Likewise, there is no ‘executive privilege’ under the Massachusetts
Constitution similar to the privilege which exists under the Federal Constitution.”).

The Town’s efforts to impose discovery limitations are based on a willful and deliberate
misunderstanding of the Committee’s case. Mrs. Renner is a member of the Town’s
beautification committee, a public official, and she not merely has signs supporting the divers but
has posted such on public property repeatedly and the Committee is entitled to ask her if it is
official policy and was done at the Town’s direction. Mr. Gorczyca not only falsely accused
Valerie DiGregorio of being a member of the Committee (subsequently apologizing to her) he
was doing so for purposes of directing the outrage of an online mob. Mr. Gorczyca has doxxed
Committee members twice, once while they were attending civic functions. Mr. Gorczyca is
also a transfer station employee who may be in a position to corroborate Mr. Giblin’s testimony
(already on file with the Court) that the Chairman of the Board was shredding and disposing of
official document, in violation of the state’s Record Management Law and entitling the
Committee to a spoliation inference, and a spoliation instruction.

Selectmen Campbell met with the Committee Members, while it was organizing, and deciding
how to address their quality of life issues with the divers. He met with a whole group of
neighbors over the diver issues twice. It is, in fact, Mr. Campbell who recommended that the
Committee obtain counsel and pursue litigation. Even if he only attests to information which he
already gave to the Committee in a community meeting at Mrs. Rauseo’s house, that information
will not be as easily impeached since it comes from a witness without a personal stake in the
outcome of the litigation. Both Mr. Campbell and Mrs Wilkinson are policy-makers in the
Town, as selectmen. Since the Article VI complaint challenges a public policy of the town
conferring special treatment on the divers, and the retaliation complaint challenges an official
and continuous policy of retaliating against Committee members for their organizing,
petitioning, and their public speech, both will be critical witnesses.

It sounds like what the Town is really after is a list of specific instances of retaliation against the
Committee. The Committee, upon being presented with a Rule 12(e) motion will happily present
something akin to a bill of particulars, alleging at least two dozen specific instances, with an
assertion that they are part of a general pattern and policy of harassment and retaliation.

The Town’s request for limitation on the location of deposition is problematic. It contravenes L.
R. 30.1 which specifically defines Boston as a convenient place to depose anyone who resides in
Essex County. Nor is this the type of pedantic dispute into which the Court should be drawn.
Rather, had the Town’s Counsel expressed the desire to Plaintiff’s Counsel to depose in
Rockport, that could potentially be accommodated. For example, an agreement from the Town
that it would offer up its meeting room at Town Hall for depositions taken during business hours
with two weeks notice would happily solve its problems. The Plaintiffs’ Counsel has on all
occasions sought to be reasonable. When Mrs. Renner expressed concern about traffic on the
Friday holiday, with Town Counsel’s consent, the deposition was moved to Tuesday. The
Town’s additions to the joint report unfairly and inaccurately paint the Plaintiffs and their
counsel as some kind of monsters.




                                                  5
         Case 1:20-cv-11274-NMG Document 44 Filed 07/09/21 Page 6 of 6




RESPECTFULLY SUBMITTED,

Defendant                                  Plaintiff
By their attorneys,                                By its attorneys,


/s/ Deborah I. Ecker                              /s/ Michael C. Walsh
Deborah I. Ecker (BBO# 554623)                    Michael C. Walsh (BBO# 681001 )
KP Law, PC                                        P.O. Box 9
101 Arch Street, 12th Floor                       Lynnfield, MA 01940
Boston, MA 02110-1109                             walsh.lynnfield@gmail.com
(617) 556-0007                                    617-257-5496
decker@k-plaw.com




                                       6
